Citation Nr: 0609391	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of cervical strain/sprain with elements of 
myofascial pain syndrome, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for impingement 
syndrome of the right shoulder with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from October 1991 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which awarded a 40 percent evaluation for 
lumbosacral strain, continued a 20 percent evaluation for 
impingement syndrome of the right shoulder, and granted 
service connection for cervical strain/sprain with elements 
of myofascial pain syndrome and awarded a 10 percent 
evaluation.


FINDINGS OF FACT

1.  Cervical strain/sprain with elements of myofascial pain 
syndrome is manifested by pain, stiffness and slight 
limitation of motion; there is no evidence of ankylosis or 
intervertebral disc syndrome.  

2.  Lumbosacral strain is manifested by pain, stiffness, 
weakness, and severe limitation of motion; there is no 
evidence of ankylosis or pronounced intervertebral disc 
syndrome or neurologic deficit.  

3.  Impingement syndrome of the right shoulder is manifested 
by functional use at or above the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical strain/sprain with elements of myofascial pain 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5287, 5290 (before 
and after September 23, 2002) and 5237, 5243 (2005).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5294, 5295 (before and after September 23, 2002) and 
5237, 5242, 5243 (after September 26, 2003).

3.  The criteria for a rating in excess of 20 percent for 
impingement syndrome of the right shoulder with arthritis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
April 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Letters dated in 
June 2002 and January 2004 instructed veteran regarding the 
evidence necessary to substantiate the claim and requested 
that he identify evidence supportive of the claim.  

A Statement of the Case, issued in March 2004, provided 
notice to the veteran of the evidence necessary to support 
his claim.  A supplemental statement of the case dated in 
December 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.  These 
documents also addressed the evaluative criteria.  The 
failure to address effective dates is harmless as the veteran 
has not challenged the effective dates of the awards.  The 
letters did address the effective dates of the regulatory 
changes.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the duty to assist requirements of 
the VCAA and the implementing regulations have been satisfied 
with respect to the issues decided herein.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

	Cervical Strain

Under Diagnostic Code 5290, effective prior to September 26, 
2003, slight limitation of motion of the cervical spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the cervical spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, 
or the combined range of motion of the 
cervical spine not greater than 170 
degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent evaluation for forward 
flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis 
of the entire cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees. The normal combined range of 
motion for the cervical spine is 340 
degrees.

The veteran has appealed the assignment of a 10 percent 
evaluation for cervical strain/sprain with elements of 
myofascial pain syndrome.  The 10 percent evaluation 
contemplates the presence of periarticular pathology 
productive of painful motion.  It also contemplates slight 
limitation of motion under the old criteria or forward 
flexion greater than 30 degrees or a combined range of motion 
greater than 170 degrees under the new criteria.  The Board 
notes that the veteran has appealed the initial assignment of 
the evaluation.  His disability has not significantly changed 
and a uniform valuation is warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).

The more recent VA examination disclosed flexion to 50 
degrees, extension to 25 degrees, left lateral flexion to 30 
degrees, and right lateral flexion to 44 degrees.  Although 
repetitive use resulted in a decrease of motion, flexion 
remained greater than 30 degrees and the combined motion was 
greater than 170 degrees.  

Considering the veteran's service-connected cervical spine 
disability under Diagnostic Code 5290, the Board notes that 
the evidence shows that his limitation of motion is no more 
than slight.  Under the amended criteria, the veteran's 
cervical spine disability would still warrant no more than a 
10 percent evaluation.  The evidence most favorable to the 
veteran shows that extension of the cervical spine was 
measured at 22 degrees in June 2004, and that the combined 
range of motion was, at worst, 237 degrees.  Such limitation 
would not warrant an evaluation in excess of 10 percent under 
either the old or new criteria for functional impairment or 
limitation of motion.  In reaching this determination the 
Board observes that the veteran has had pain and stiffness, 
and that he complains of intermittent locking of his neck.  
However, functional use of the cervical spine has been good, 
and has not approximated the functional equivalent of 
moderate limitation of motion of the cervical spine, or 
functional restriction to forward flexion of 30 degrees or 
less, or abnormal spinal contour.  The Board also notes that 
there is no indication that the veteran has moderate 
intervertebral disc syndrome.  Moreover, there is no evidence 
that the veteran suffers from incapacitating episodes, so the 
criteria for evaluating cervical spine disability based on 
incapacitating episodes is inapplicable.  In sum, neither the 
veteran's actual range of motion nor his functional 
restriction with use warrant an evaluat8ion in excess of 10 
percent.

The Board has considered the veteran's contention that this 
disability is worse.  However, the Board concludes that the 
medical evidence of record is more probative of the degree of 
impairment caused by the veteran's cervical spine disability 
than the veteran's lay statements.  As such, the Board 
concludes that a higher rating for cervical strain/sprain 
with elements of myofascial pain syndrome is not warranted, 
pursuant to the criteria for evaluating disabilities of the 
spine.  

	Lumbosacral Strain 

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  Where there is muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position, a 20 percent rating was provided.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

At the outset, the Board notes that the veteran's lumbosacral 
strain is evaluated as 40 percent disabling, the maximum 
evaluation allowed under Diagnostic Codes 5292 and 5295.  
Such an evaluation contemplates severe limitation of motion 
and severe lumbosacral strain.  

In order to warrant a higher evaluation for the low back 
disability, the evidence must demonstrate pronounced 
intervertebral disc syndrome or unfavorable ankylosis.  The 
evidence does not show that the veteran suffers from 
pronounced intervertebral disc syndrome indicated by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In fact, the June 2004 VA examination report indicates that 
there was no impairment of sensory function in the lower 
extremities.  As such, the Board finds that the preponderance 
of the evidence is against a 60 percent evaluation for 
intervertebral disc syndrome under Diagnostic Code 5293 or 
the revised criteria.  There is likewise no evidence 
demonstrating unfavorable ankylosis.  Accordingly, a higher 
rating pursuant to the general rating formula effective 
September 2003 is also not warranted.

The Board notes that the amendments allow intervertebral disc 
syndrome to be evaluated based on either the total duration 
of incapacitating episodes, or on the combination of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
evaluation. The evidence of record does not indicate any 
periods of incapacitating episodes.  Treatment records 
indicating any periods of incapacitating episodes are not of 
record. As such, the Board finds that the veteran has not met 
the criteria for a 60 percent

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 40 percent for lumbosacral strain is 
not warranted.

	Right Shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is right-hand dominant.  
Therefore, his disorder is rated as impairment of the major 
upper extremity.  38 C.F.R. § 4.69.  Impingement syndrome of 
the right shoulder is currently evaluated as 20 percent 
disabling.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at the shoulder level warrants a 20 percent 
rating.  Limitation midway between the side and shoulder 
level warrants a 30 percent rating.  When motion is limited 
to 25 degrees from the side, a 40 percent rating is warranted 
for the major arm.

Diagnostic Code 5202 contemplates impairment of the humerus.  
Malunion with moderate deformity warrants a 20 percent 
evaluation, and malunion with marked deformity warrants a 30 
percent evaluation.  A 20 percent evaluation will be assigned 
for recurrent dislocation of the humerus at the 
scapulohumeral joint within frequent episodes and guarding of 
movement only at the shoulder level.  Where there are 
frequent episodes of dislocation with guarding of all arm 
movements, a 30 percent evaluation is assignable.  Higher 
ratings are assigned for fibrous union, nonunion, and loss of 
humeral head.  

Diagnostic Code 5203 addresses impairment of the clavicle or 
scapula, with a 20 percent evaluation being assigned for 
dislocation or nonunion.  The veteran's impingement syndrome 
has been evaluated as 20 percent disabling under this 
diagnostic code.  That is the maximum evaluation under that 
code, but the disorder may also be evaluated based on 
impairment of function of the contiguous joint.

Having reviewed the evidence pertaining to the veteran's 
right shoulder disability, the Board concludes that an 
evaluation in excess of 20 percent is not warranted.  In this 
regard the Board notes that the evidence most favorable to 
the veteran discloses full rotation, supination, and 
pronation of the right shoulder.  Flexion and abduction have 
been measured to 130 degrees, above the shoulder level.  
Therefore, a higher rating is not warranted pursuant to 
Diagnostic Code 5201.  There is no evidence demonstrating 
malunion with marked deformity, or recurrent dislocation of 
the humerus at the scapulohumeral joint.  In fact, X-rays 
taken in August 2002 were normal.  Similar findings were 
reported in June 2004.  There was bicipital tenderness, 
forward flexion to 140 degrees, abduction to 145 degrees, 
external rotation to 80 degrees and internal rotation to 80 
degrees.  Testing after repetitive use disclosed abduction to 
134, abduction to 155 degrees, external rotation to 75 
degrees and internal rotation to 90 degrees.  Even if the 
Board accepts the most severe functional limitation, the 
veteran's remaining functional use continues to be greater 
than midway between the side and the shoulder level.  As 
such, a higher rating is also unavailable under Diagnostic 
Code 5202.  

The appellant is competent to report his symptoms.  In 
particular, at what point he has limitation of motion or 
function and functional restrictions.  The veteran has 
reported weakness, instability and pain ranging from seven to 
nine on a scale from one to ten.  The VA examiners and the 
appellant have noted pain.  However, even when we accept the 
evidence most favorable to the veteran, lay or medical, there 
is no indication of impairment of function at or below 
shoulder level.  The most probative evidence establishes that 
the veteran's right arm motion is not functionally limited 
midway between the side and shoulder level.  Moreover, VA 
examiners have concluded that the veteran's shoulder 
disability is moderately problematic but not disabling, and 
that there is only mild functional impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
veteran's claim for an increased rating for impingement 
syndrome of the right shoulder is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
cervical strain/sprain with elements of myofascial pain is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
impingement syndrome of the right shoulder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


